SULLIVAN, Judge,
concurring.
I concur but write merely to add an observation with regard to the "fault" factor in violations of a separation order.
Although Jiosa v. State, 755 N.E.2d 605 (Ind.2001), was a 3-2 decision, it represents a pronouncement by our Supreme Court as to the current state of the law.
Be that as it may, it would seem that to place the focus of exclusion of a witness upon whether the witness or the party proffering the witness was somehow culpable misses the mark when the purpose of the separation order has been frustrated. As a general proposition, if the prospective witness's testimony has been clearly tainted for any reason relative to a separation order, that witness should be excluded just as if the witness or one of the parties caused the problem. As the dissent in Jiosa observes, fault on the part of the witness or the party proffering the witness should certainly be a factor in the trial courts ruling upon the question of witness exclusion, but it should not be the sine gua non of the procedural determination.